Citation Nr: 1718966	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-42 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and insomnia, to include as due to Gulf War illness and/or service-connected fibromyalgia.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition, to include coronary artery disease.

3.  Entitlement to total disability based on individual unemployability (TDIU). 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1992.  He was stationed in the Persian Gulf from August 1990 to October 1992.  Thus, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317 (a)(1).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA). 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  In June 2016, the Board reopened the previously denied appeal for service connection for an acquired psychiatric disability and remanded for additional development.

In October 2016, the RO granted service connection for glaucoma with astigmatism.  Thus, because the Veteran was granted the full benefits he sought, and has not filed a Notice of Disagreement (NOD) regarding his assigned effective date or rating, his claims of entitlement to service connection for glaucoma and astigmatism are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's current psychiatric symptoms have been attributed to a known clinical diagnosis.

2.  The weight of the evidence is against finding that the Veteran has a current psychiatric disability apart from the psychiatric symptoms associated with his service-connected fibromyalgia.

3.  An acquired psychiatric disability was not incurred in or aggravated by service, and a psychosis did not manifest itself to a compensable degree within one year of service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and insomnia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317, 4.14, 4.71a, 4.130, Diagnostic Codes (DCs) 5025, 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veteran's Contention

The Veteran seeks service connection for a psychiatric disability, which he contends is secondary to Gulf War illness and/or his service-connected fibromyalgia.  

B.  Law

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Even if a condition was not directly caused by service, service connection may be granted for a disability that is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310.  This includes nonservice-connected disabilities that are aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317 (a)(1)(i).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. §  3.317 (a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 (g); 38 C.F.R. §  3.317 (b).
C.  Summary of the Facts

1. In-service symptoms

The Veteran served on active duty from January 1983 to October 1992.  A May 1982 enlistment examination contains a normal psychiatric examination.  A September 1988 service treatment record shows that the Veteran was referred to the mental health clinic.  The provisional diagnosis was "peptic ulcer disease aggravated by circumstances - stress."  The clinician noted that there was "incompatibility with supervisory personnel on flight" and that the Veteran was "resentful of problems caused by others."  The Veteran's mood was described as anxious.  The clinician diagnosed "occupational problem."  A December 1988 periodic medical examination contains a normal psychiatric evaluation.  

2. Post-service diagnosis and treatment

VA treatment records show a long and complicated history of treatment for psychiatric symptoms variously diagnosed as depression, adjustment disorder, affective disorder, anxiety, insomnia, and sleep disturbance.  

An October 1993 VA treatment record shows that the Veteran was evaluated for complaints of nausea, chest pain, fatigue, and joint pain.  He also reported not being able to sleep.  The Veteran stated that he "got this in the Gulf."

In January 1994, the Veteran submitted to a VA Gulf War examination, at which time he reported fatigue, weight loss, feeling "blue," and insomnia since November 1991.  The psychologist noted that the Veteran described "a number of personal difficulties which are causing him stress and anxiety."  He was in the midst of a divorce and felt harassed by his wife.  He was also concerned and preoccupied with physical aches and pains.  The Veteran stated that he did not feel any mental health follow up was necessary.  The impression was adjustment disorder with mixed emotional features.  

In April 1994, the Veteran was diagnosed with adjustment disorder, with the clinician noting that no treatment was needed.  In June 1994, he was diagnosed with fibromyalgia.  That same month, the Veteran underwent a mental health evaluation after complaining of insomnia, fatigue, weight loss, mild depression, stress, and anxiety that reportedly started in November 1991.  The provisional diagnosis was "?depression?affective disorder."  The mental health clinician diagnosed "anxiety?depression - mild."  In August 1994, a psychologist determined that the Veteran had "character" problems and was somewhat impulsive, but that he was not a candidate for psychological treatment.  In October 1994, the Veteran was diagnosed with psychopsychological insomnia and major depression.

In a September 1995 psychiatric examination for SSA purposes, it was noted that the Veteran reported physical and mental problems that began shortly after returning from the Persian Gulf in 1991, to include sleeplessness and depression.  The Veteran reported that he was in the process of getting a second divorce.  The psychiatrist diagnosed major depression.

There is a paucity of evidence from 1995 to 2009.  The Board notes that the Veteran was incarcerated from 1999 to 2007.

VA treatment records dated in December 2007 and December 2008 contain negative depression screens.  A March 2009 VA treatment record contains a diagnosis of insomnia.

The Veteran submitted to a VA examination for fibromyalgia in March 2009, at which time he reported "a great deal of difficulty sleeping."  He also reported a history of taking antidepressants for pain in the 1990s.  He denied feeling depressed, although he acknowledged being treated for depression "on several occasions in the past."  The examiner specifically attributed the Veteran's sleep disturbance to fibromyalgia.  The examiner noted that the Veteran had been diagnosed with depression "several times in the past" and was "currently under active treatment" for that condition.

The Veteran submitted to a VA heart examination in December 2014, at which time he reported "bad anxiety" as a result of caring for his elderly mother and grandson.  The examiner diagnosed anxiety and prescribed Sertraline.  In January 2015, the Veteran reported that he had quit taking the Sertraline because it made him depressed and requested "something for my nerves, for stress."  In November 2015, the Veteran was again diagnosed with anxiety.

The Veteran submitted to a VA mental disorders examination in August 2016.  He reported waking up in pain several times per night and feeling anxious when out in public.  The examiner indicated that VBMS records were "thoroughly reviewed" and noted the Veteran's history of taking anti-depressants and anti-anxiety medication as far back as 1995.  She also noted that the Veteran "denies any consistent symptoms associated with depression."  The examiner diagnosed insomnia disorder and opined that "[i]t is less likely as not (50 percent or less probability), that any currently diagnosed psychiatric disability is related to the Veteran's period of active military service."  Specifically, she determined that his insomnia "is at least as likely as not" related to the service-connected fibromyalgia.  The examiner also determined that the Veteran does not meet the criteria for a diagnosis of depression.  

D.  Analysis

As an initial matter, the Veteran has a current diagnosis of insomnia disorder under the DSM-5.  Thus, the first element of service connection (a current disability) is met. 

Regarding whether the Veteran has a psychiatric disability that developed during service, service treatment records show that the Veteran underwent a psychiatric evaluation in September 1988, but was not provided any mental health diagnosis at that time or any other time during service.

Regarding nexus, the record lacks competent evidence of a relationship between any current psychiatric disability and service.  The Board finds that the August 2016 VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's psychiatric disability.  The examiner determined that the Veteran's current psychiatric symptoms are most accurately encompassed by the diagnosis of insomnia disorder.  In addition, the examiner expressed a negative opinion as to whether the Veteran's current psychiatric disability is related to his active service.  The examiner reviewed the record and provided a rationale.  Her opinion is consistent with the Veteran's psychiatric history as described by him and consistent with the record as a whole.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The VA treatment and SSA medical records do not provide a nexus opinion relating any psychiatric disability to active service.  While the treatment records document the Veteran's reported history of experiencing chronic psychiatric symptoms since service and his belief that service caused his psychiatric disability, no physician has provided an opinion relating a psychiatric disability to active service.  They have merely recorded the Veteran's assertions regarding the onset of his symptoms.  

To the extent the Veteran contends he has a psychiatric disability that is related to service, his belief does not constitute competent evidence and cannot be accepted by the Board.  A lay person is capable of opining on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Veteran is competent to state that he has felt anxious and depressed, and has had trouble sleeping, since active service.  However, the etiology of a psychiatric disability is a complex issue that requires clinical expertise to diagnose and evaluate.  Cf. Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); Wasinski v. PECO II, Inc., 2009-Ohio-2615 (Ohio Ct. App. June 8, 2009) ("[W]e find that the issue of diagnosis and treatment of depression are matters outside of the scope of knowledge or experience possessed by an ordinary lay person, such as a member of a jury.").  The Board does not find these lay statements as probative as the August 2016 examiner's opinion regarding the onset and nature of the Veteran's psychiatric disability.  As discussed below, the VA examiner acknowledged the Veteran's symptoms, but provided a rationale as to why it was less likely than not that the Veteran had a disability that first manifested in service.  The Board attributes greater value to the August 2016 VA examiner's opinion. 

The Board must also consider whether service connection is warranted on a presumptive basis.  Psychosis is a chronic disease that may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  There is no medical evidence of the presence of a psychosis within the year following the Veteran's discharge from service.  Thus, presumptive service connection for psychosis is not warranted.

In addition, the Veteran's psychiatric symptoms have been attributed to a known clinical diagnosis - insomnia disorder.  See 38 C.F.R. § 3.317 (a)(1)(ii).  As such, to the extent his psychiatric problems are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  See 38 C.F.R. §§ 3.317 (a)(2)(i), (ii).  There also is no evidence in the record of unexplained chronic multi-symptom illness.  Thus, presumptive service connection under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 for the Veteran's current psychiatric disability is not warranted.

The Board acknowledges that there are numerous lay statements related to continuity of psychiatric symptomatology since active service.  Continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are recognized as chronic conditions.  38 C.F.R. 
§ 3.309 (a).  There is no evidence of a confirmed psychosis during service.  Thus, service connection on the basis of continuity of symptomatology is not warranted.

Finally, the Board acknowledges the Veteran's argument that he is entitled to  service connection for a psychiatric disability secondary to his fibromyalgia, to include separate disability ratings for psychiatric symptoms associated with his fibromyalgia.  Service connection for fibromyalgia was established effective May 16, 2006, and a 40 percent disability rating was assigned.  Under 38 C.F.R. § 4.71a, DC 5025, a 40 percent schedular rating for fibromyalgia specifically contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like-symptoms that are constant, or nearly so, and refractory to therapy. (Emphasis added).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of Appeals for Veterans' Claims held that, for purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Here, the Board finds that the Veteran's psychiatric complaints have been considered as part of the symptomatology of his service-connected fibromyalgia.  A review of the VA examinations, the rating decision on appeal, and the Statement of the Case (SOC) shows that these symptoms were considered in assigning the 40 percent disability evaluation for fibromyalgia.  Further, the VA examinations have clearly related the Veteran's psychiatric complaints to fibromyalgia, and no other competent evidence indicates that these symptoms are caused by a disability separate from the fibromyalgia for which service connection can be granted. 

Accordingly, the Board concludes that the Veteran is not entitled to separate disability ratings for insomnia, depression, or anxiety because the evidence of record establishes that his current disability rating for fibromyalgia contemplates such psychiatric symptoms.  See 38 C.F.R. § 4.14.

II.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a May 2008 pre-adjudication letter.

VA also has a duty to obtain available records.  38 U.S.C.A. § 5103A.  The evidence of record includes VA treatment records, private medical records, prison medical records, SSA records, and testimony and lay statements from the Veteran.  Nothing in the claims file suggests additional, potentially relevant records that could be obtained.  The Veteran did not cooperate with VA's efforts to obtain potentially relevant private medical records.  As directed in the prior remand, in a July 2016 letter, VA requested the Veteran to provide identifying information regarding those records or provide the records himself, but he did not do so.  VA's duty to assist is not a one-way street, and the Veteran has a responsibility to cooperate in efforts to obtain information for his claim.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  As such, VA satisfied its duty to assist as to records.

The duty to assist also includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. 
§ 5103A.  In its June 2016 remand, the Board instructed that a new examination and opinion be obtained after additional evidentiary development.  The August 2016 VA examination and opinion is adequate and substantially complies with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The March 2009 VA examination and opinion is also adequate.  The VA examiners reviewed the claims file, discussed the evidence, examined the Veteran, and provided rationale for their opinions.  Although the August 2016 examiner appears to conflate the standards for aggravation in Sections 3.306 and 3.310, her opinion adequately conveys that the Veteran's currently diagnosed psychiatric disability is not related to service, but rather is encompassed by his service-connected fibromyalgia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  





ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression and insomnia, to include as due to Gulf War illness and/or service-connected fibromyalgia, is denied.

REMAND

In March 2015, the RO denied entitlement to service connection for a heart condition, to include coronary artery disease.  In June 2015, the Veteran submitted an NOD.  In June 2016, the RO denied entitlement to TDIU.  In August 2016, the Veteran submitted an NOD.  As VA has not issued an SOC on these matters, the Board must remand for issuance of an SOC.  38 C.F.R. § 19.9(c) (2016); see Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart condition, to include coronary artery disease, and entitlement to TDIU.  If an appeal is perfected, these issues should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


